         Case 2:18-cv-00649-APG-BNW Document 163 Filed 03/10/21 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JOSHUA ROBERTS,                                          Case No.: 2:18-cv-00649-APG-NJK

 4          Plaintiff                                      ORDER DENYING MOTION FOR
                                                               ATTORNEYS’ FEES
 5 v.
                                                                        [ECF No. 156]
 6 STEVE DEVORE, BRENDON LEBLANC,
   BRIAN JACKSON,
 7
        Defendants
 8

 9         The defendants prevailed at trial, winning a jury verdict in their favor on all of plaintiff

10 Joshua Roberts’ claims against them. The defendants now move for an award of the attorneys’

11 fees they incurred after Roberts rejected their offer of judgment. ECF No. 156. Because Roberts

12 brought his claims in good faith and had a reasonable basis to reject the defendants’ offer of

13 judgment, I deny the motion for fees.

14         After the parties were unable to resolve the case at a settlement conference, the

15 defendants served on Roberts an offer of judgment for $25,000. ECF No. 156-2. That offer was

16 based on both Federal Rule of Civil Procedure 68 and Nevada Rule of Civil Procedure 68. Id.

17 Nevada Rule 68 allows for recovery of attorneys’ fees based upon a rejected offer of judgment.

18 Nev. R. Civ. P. 68(f)(1)(B). In a diversity case like this, a federal court may award fees under

19 that state rule. Cheffins v. Stewart, 825 F.3d 588, 597 (9th Cir. 2016) (citations omitted).

20         The Supreme Court of Nevada has set forth factors for courts to consider in ruling on a

21 motion for fees under Nevada Rule 68:

22         In exercising its discretion regarding the allowance of fees and costs under NRCP
           68, . . . the trial court must carefully evaluate the following factors: (1) whether
23         the plaintiff’s claim was brought in good faith; (2) whether the defendants’ offer
           of judgment was reasonable and in good faith in both its timing and amount;
         Case 2:18-cv-00649-APG-BNW Document 163 Filed 03/10/21 Page 2 of 3




 1         (3) whether the plaintiff’s decision to reject the offer and proceed to trial was
           grossly unreasonable or in bad faith; and (4) whether the fees sought by the
 2         offeror are reasonable and justified in amount.

 3 Beattie v. Thomas, 668 P.2d 268, 274 (Nev. 1983). None of these factors is outcome

 4 determinative. However, if the “court determines that the three good-faith Beattie factors weigh

 5 in favor of the party that rejected the offer of judgment, the reasonableness of the fees requested

 6 by the offeror becomes irrelevant, and cannot, by itself, support a decision to award attorney fees

 7 to the offeror.” Frazier v. Drake, 357 P.3d 365, 373 (Nev. App. 2015).

 8         Roberts sued the defendants for injuries he sustained in connection with an arrest.

 9 Roberts alleged, among other things, that the individual defendants kicked him in the head, beat

10 him, and conspired to cover up their actions. The defendants denied they did so, and posited that

11 Roberts could have been injured in at least five different ways. See ECF No. 157 at 2. Although

12 the jury rejected Roberts’ claims, he offered sufficient testimony and evidence that the jury could

13 have ruled in his favor. Having sat through the trial, I find that Roberts brought his claims in

14 good faith.

15         The defendants’ offer of $25,000 to settle before trial was reasonable and made in good

16 faith. Roberts had physical evidence of his injuries, including photographs taken immediately

17 after the incident. And Roberts’ rejection of the offer was not unreasonable or in bad faith.

18 Although he had no medical records or testimony to help show causation and explain the injuries

19 to the jury (see ECF No. 157 at 7-8), the photographs of the injuries were graphic reminders of

20 his damages and could have incited the jury to award a significant amount if it found the facts in

21 his favor, especially with today’s increased attention on allegations of police abuse. Finally, the

22 defendants’ fees (measured by the rates and hours charged) were reasonable for this type of case.

23



                                                     2
         Case 2:18-cv-00649-APG-BNW Document 163 Filed 03/10/21 Page 3 of 3




 1         Based upon the balancing of the Beattie factors, I decline to award the defendants their

 2 attorneys’ fees. Roberts did not engage in bad faith litigation. And civil rights plaintiffs should

 3 not be penalized for pressing non-frivolous claims. Cf. Yamaha Motor Co., U.S.A. v. Arnoult,

 4 955 P.2d 661, 673 (Nev. 1998) (Offers of judgment should not “have the effect of unfairly

 5 forcing litigants to forego legitimate claims.”) (citing Beattie, 668 P.2d at 274).

 6         I THEREFORE DENY the defendants’ motion for attorneys’ fees (ECF No. 156).

 7         Dated: March 10, 2021.

 8
                                                         _________________
 9                                           Andrew P. Gordon
                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
